 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 374Security U.S.A. and Dave Gutierrez and Javier Echevarria. Cases 32ŒCAŒ14873 and 32ŠCAŒ15016 May 10, 1999 DECISION AND ORDER BY MEMBERS FOX, HURTGEN, AND BRAME On April 29, 1997, Administrative Law Judge David G. Heilbrun issued the attached decision.  The General Counsel filed exceptions and a supporting brief.  The Respondent filed a brief in opposition to the General Counsel™s exceptions and the General Counsel filed a reply brief. On January 20, 1998, a three-member panel of the Board remanded this proceeding to Deputy Chief Administrative Law Judge William Schmidt for designation of an administrative law judge for the limited purpose of determining whether the Respondent™s failure to transfer Charging Party Echevarria from the position of security officer to the position of police officer violated Section 8(a)(1) of the National Labor Relations A                                                          ct. On March 12, 1998, Administrative Law Judge Mary Miller Cracraft issued the attached supplemental deci-sion.  The General Counsel filed limited exceptions and a supporting brief.  The Respondent filed a brief in opposi-tion to the General Counsel™s limited exceptions.1 The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The National Labor Relations Board has considered the initial decision, the supplemental decision, and the record in light of all of the exceptions and briefs and has decide to affirm the judges™ rulings, findings,2 and con-clusions and to adopt the recommended Order set forth in the Supplemental Decision.3 We adopt, as noted above, Judge Heilbrun™s conclu-sion that the Respondent did not violate Section 8(a)(1) by terminating security officer Echevarria on September 7, 1995.4  This issue turns on employer motivation.  The test to be used is set forth in Wright Line.5  Under Wright Line, the General Counsel is required to make a prima facie showing sufficient to support the inference that protected conduct was a motivating factor in the em-ployer™s decision.  Once this is established, the burden shifts to the employer to demonstrate that the ﬁsame ac-tion would have taken place even in the absence of the protected conduct.ﬂ  1 The Respondent filed no exceptions to the finding that its failure to transfer Echevarria violated Sec. 8(a)(1). 2 The General Counsel has excepted to some of the judges™ credibil-ity findings.  The Board™s established policy is not to overrule an ad-ministrative law judge™s credibility resolutions unless the clear prepon-derance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. 3 The General Counsel moved to amend the complaint to allege that the Respondent™s failure to offer Echevarria part-time work from mid-May 1995 through the summer of 1995 violated Sec. 8(a)(1).  The motion is denied as untimely.  The General Counsel did not raise this issue until it filed its brief in support of exceptions to the original judge™s decision. 4 All dates here are in 1995 unless otherwise stated. 5 251 NLRB 1083 (1989), enfd. 662 F.2d 899 (1st Cir 1982), cert. denied 455 U.S. 989 (1982), approved in NLRB v. Transportation  Management Corp., 462 U.S. 393, 393Œ403 (1983). I. FACTS  To briefly place this issue in context, we note that se-curity officer Echevarria had anticipated being promoted to a law enforcement position.  On April 25, 1995, as a result of not receiving the promotion, Echevarria told one of the Respondent™s supervisors, Captain Pope, that he would not continue working as a security officer.  When Pope asked if this was an ultimatum, Echevarriaan-swered that he was giving a list of his priorities and that he would choose working as a police officer atthe Re-spondent as his first priority.  However, he stated that he would choose working as a police officer atEvergreen Valley College, his other part-time employment, over working as a security officer for Respondent.  Echevarria added that he would work in security at the Respondent if he hadno other work and needed the money.  Echevarria ceased being scheduled for work on or about April 25.  As discussed more fully in Judge Heilbrun™s decision, the Respondent did not attempt to schedule Echevarria to work again until August.  After Echevar-ria™s appearance at the August 1 unemployment hearing on the behalf of former employee Gutierrez, the Respon-dent again began offering work assignments to Echevar-ria.  The Respondent also began keeping a log of these offers.  After Echevarria declined a number of Respon-dent™s August offers of work and further announced his intention to take off the entire month of September as personal vacation, Respondent on September 7 dis-charged Echevarria. II.  ANALYSIS We assume arguendo that the General Counsel pre-sented sufficient evidence to support an inference that a reason for Echevarria™s discharge was his protected con-certed activity (i.e., his participation in Gutierrez™ unem-ployment hearing).  However, we find that Respondent met its burden of demonstrating that the termination would have taken place even in the absence of such ac-tivity.  Thus, the Respondent established that it termi-nated Echevarria because his unavailability for work in August and September was causing difficulties for Re-spondent.  These difficulties included maintaining a full complement for security coverage and incurring exces-sive overtime costs. Our dissenting colleague concludes that the Respon-dent has not met its Wright Line burden.  She concludes that Respondent™s offers of work to Echevarria were part of Respondent™s effort to establish a basis to rid itself of Echevarria.  We disagree.  The Respondent had a need to 328 NLRB No. 49  SECURITY U.S.A. 375fill a position, and it made offers to Echevarria to fill it.  
Contrary to our colleague, we do not find that Respon-
dent™s offers were other than
 bona fide offers of work.  
The Respondent had a legitimate interest in, and was 
privileged to ascertain, whether Echevarria was truly 
interested in continuing to work for Respondent.   
As our dissenting colleague notes, Respondent™s offers 
of work began shortly after Echevarria™s appearance at 

former employee Gutierrez™ un
employment hearing.  The 
Respondent also began keeping a log of these offers.  
However, this does not establish that the Respondent™s 
work offers were part of any scheme to get rid of 
Echevarria. 
The Respondent offered Echevarria several security 
officer assignments in August.  Echevarria turned down 
every assignment offered to him.  We recognize that 
most of these offers of assignments were on short notice.  
However, as Personnel Specialist Smith explained to 

Echevarria, the short notices were due to the fact that 
security officers were being terminated or were resign-
ing, and thus Smith could not give more notice to 
Echevarria.  Further, Echevarria was unavailable for se-
curity assignments even when 
the offer of an assignment 
was not on short notice.   
The log shows that Smith called August 23 and offered 
Echevarria employment for the day shift on August 28, 
29, and 30.  Echevarria turned down all of those assign-

ments.  Also on August 23, Smith offered Echevarria 
employment on the ﬁgraveﬂ shift for September 3, 10, 
and 17.  The log shows that Echevarria was ﬁunable to 
work.ﬂ  Smith testified that he did not recall that 
Echevarria gave him any reason why he could not work 
on those dates.  Thus, not all of the offers that Echevarria 
received were on short notice.
  The August 23 offer of 
work for September 3 was given with 11 days™ notice 
and the offers of August 23 for work on September 10 
and 17 exceeded Echevarria™s request for 2 weeks™ no-
tice.   Echevarria admitted that during one of the phone con-
versations with Smith he asked whether the assignment 
was as a security officer or a law enforcement officer.  

Learning that it was as a se
curity officer, Echevarria re-
plied that he was working at Evergreen.  Thus, it was the 
nature of the job being offered, not the length of advance 
notice, that was of concern to
 Echevarria.  Finally, when 
Smith called Echevarria on September 1, with offers of 

assignments for September 3, 4, and 5, Echevarria stated 
that he was taking vacation during the entire month of 
September.   
The September vacation was the last straw for the Re-
spondent.  Echevarria had turned down every assignment 
offered for a month.  These assignments had been for 
various shifts and with various amounts of notice.  The 
Respondent had explained to him why some of these 
offers were on short notice.  Then, he abruptly told the 
Respondent on September 1Šafter an offer of several 
assignments had been madeŠthat not only would he not 
accept any of those assignments, but that he would not be 
available for the entire month because he was taking va-
cation.  At that juncture, 
the Respondent had every rea-
son to conclude that Echevarria was unlikely to accept 
any security assignment.  Ultimately, Judge Heilbrun 
found credible Smith™s tes
timony that Respondent, at 
times material, was having problems maintaining a full 
complement of staff at Moffett Field.  Judge Heilbrun 
further found ﬁunderstanda
bleﬂ and credible Project 
Manager Copeland™s testimony that he decided to termi-
nate Echevarria because his unavailability for work was 
contributing to Respondent™s difficulties in maintaining a 
full complement for security coverage and in incurring 
excessive overtime costs.
6 Thus, we agree with Judge Heilbrun™s conclusion that 
the Respondent did not violate Section 8(a)(1) by termi-
nating Echevarria.  We find that Echevarria would have 
been terminated even in the absence of his protected con-
certed activity because he refused to accept legitimate 
security officer assignments.
7 ORDER The National Labor Relations Board adopts the rec-
ommended Order of Administrative Law Judge Cracraft 
as set forth in the supplemental decision and orders that 
the Respondent, Security U.S.A., Mountain View, Cali-
fornia, its officers, agents, successors, and assigns, shall 
take the action set forth in that Order.
 MEMBER FOX, dissenting in part. 
Contrary to the judge and my colleagues, I would find 
that the Respondent™s termination of Javier Echevarria 

violated Section 8(a)(1) of the Act, on the grounds that 
the evidence shows that it was motivated by Echevarria™s 
protected activity of assisting fellow employee Gutierrez 
at the hearing in which Guti
errez, opposed by the Re-
spondent, sought unemployment compensation. 
The judge implicitly credited testimony that the Re-
spondent™s agent, Richard Min said (in the judge™s para-
phrase) that ﬁEchevarria™s role was like stabbing him in 
the back, because it betrayed 
their agreement not to have 
meddling in work-rel
ated affairs of others.ﬂ  The judge 
also found that it was only after Echevarria appeared at 
the August 1 unemployment 
compensation hearing that 
                                                          
 6 Judge Heilbrun also found that 
Copeland did not know of Echevar-
ria™s long, post-April absence until late summer 1995. 
7  We recognize that Judge Cracraft concluded that the Respondent 
had earlier unlawfully denied Echeva
rria™s request to be transferred 
from the position of security officer to a position as law enforcement 
officer.  As noted, there are no excepti
ons to that conclusion.  However, 
the General Counsel does not argue that Echevarria™s refusals to take 
security officer assignments were ju
stified by reason of the antecedent 
unlawful failure to transfer Echevarria to a position as law enforcement 
officer. 
We also note, as did Judge Cracraft, that the General Counsel, on 
brief, abandoned the theory that Echevarria was constructively dis-

charged on April 25, 1995, due to the Respondent™s unlawful failure to 
transfer him to a law enforcement position. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 376the Respondent began offering Echevarria work and 
keeping a log of Echevarria™s responses.  The log-
keeping was begun, the judge found, ﬁbecause Echevar-
ria had just drawn attention to himself by leading off the 
[unemployment compensation]
 proceeding on Gutierrez™ 
claim.ﬂ  There is no eviden
ce that the Respondent kept 
similar logs of its offers to other employees. 
Recorded in the log were a series of short notice offers of 
work to Echevarria, which Eche
varria declined.  As Echevarria 
explained, without contradiction,
 he needed 2 weeks™ advance 
notice in order to schedule other part-time work, and had so 
informed the Respondent.  Contra
ry to the judge™s statement 
that these ﬁnotification procedur
esﬂ were  ﬁmuch the same as 
those used over [Echevarria™s] first eight months as a part-time 
employee,ﬂ the testimony of th
e Respondent™s own witness was 
that assignment schedules were
 normally made out several 
weeks in advance, and only la
st minute vacancies (such as 
those occurring when employees called in sick) were filled on 
short notice.  Thus, 
Echevarria™s failure to accept assignments 
during August, which was relied on for his termination, was a product of the Respondent™s own ac
tions in calling Echevarria 
frequently with offers of employment on short notice.  The 
Respondent offered no business reasons why it would suddenly 
start making such offers to him in August, after making no 
offers to him in the immediately preceding months. 
On the basis of the foregoing evidence, I would find that the 
General Counsel established that the Respondent was deter-
mined to fire Echevarria in retaliation for his acting in concert 
with fellow employees over empl
oyment disputes, and that it 
employed the frequent offer of 
short-term jobs and careful log-
ging of his responses turning down the offers to accomplish 
this.  On the basis of the same evidence, I would find that the 
Respondent failed to show that it would have terminated 
Echevarria absent his protected activities. 
 Sharon Chabon, Esq., 
for the General Counsel
. Michael J. Reiser, Esq. (Rankin, Sproat & Pollack
), of Oak-land, California, for the Respondent
. William Sokol, Esq. (Van Bourg, Weinberg, Roger & 
Rosenfeld), of Oakland, California, for the Charging Party 
(or Parties). 
DECISION STATEMENT OF THE 
CASE DAVID G. H
EILBRUN, Administrative Law Judge. This case 
was tried in Oakland, California, on April 16 and 17, 1996.  
The charges were filed by Da
vid K. Gutierrez and Javier 
Echevarria on July 25, 1995, and 
October 3, 1995, respectively, 
and a consolidated complaint was issued February 29, 1996.  
The primary issues are whether Security U.S.A (the Respon-
dent), caused the constructive te
rmination of an employee by 
failing and refusing to transfer him to a preferred job position, 
or, alternatively, later involuntarily terminated that same per-
son, in either event in violati
on of Section 8(a)(1) of the Na-
tional Labor Relations Act. 
On the entire record, including my observation of the de-
meanor of witnesses, and after 
considering briefs filed by the 
General Counsel and the Res
pondent, I make the following 
FINDINGS OF FACT
 I. JURISDICTION
 The Respondent, a California corporation, with an office and 
place of business at the Moffett Field - NASA Ames Research 
Center, Mountain View, California, engages in providing secu-
rity and law enforcement services at this facility valued annu-
ally in excess of $50,000 directly to the United States Govern-
ment.  On these admitted facts I find that the Respondent is an 
employer engaged in commerce within the meaning of Section 
2(2), (6), and (7) of the Act.  Further, I find that the Respon-
dent™s described operations ex
ert a substantial impact on the 
national defense.  See 
Southfork Systems
, 313 NLRB 274 (1993). II. ALLEGED UNFAIR LABOR PRACTICES
 A.  Summary 
The Respondent assumed security
 responsibility at Moffett Field in May 1994, and related law enforcement responsibility 

in July 1994, under a Federal Se
rvice Contract Act award, as 
the U. S. Navy phased out its prio
r functions at that facility.  
The Respondent™s central office in
 Oakland, California, estab-
lished a senior company representative at the site to manage 
operational, budget, and employ
ment matters.  Subordinate 
administrators, security person
nel, law enforcement officers, 
and supportive persons were promptly hired as a full scope of 
all contracted responsibilities was reached during the summer 
of 1994.  Eventually a total complement of about 100 personnel 
became employed. 
Uniformed security officers and differently uniformed law 
enforcement officers were both subject to a security clearance 
by the Defense Investigative Service, and their hire was also 
conditioned on the results, when ultimately available, of a psy-
chological examination.  Add
itionally both categories of per-
sonnel were subject to the Respondent™s own background in-

vestigation done in particular reference to former employers; an 
investigation less detailed for security officers than for law 
enforcement officers.  Persons of the latter classification were 
typically checked by face-to-face interview of references and 
former employers.  Another em
ployment requirement for both 
security officers and law enforcement officers was, and re-

mains, the completion of a Federal Arrest Authority (FAA) 
course, as administered locally
 over several days by Kennedy 
Space Center (KSC), Florida instructors of NASA.  The neces-

sary carrying of firearms by such personnel while in the per-
formance of official duties made such course completion a 
mandatory requirement. 
The case, as consolidated, originates in a collaboration be-
tween the Charging Parties while preparing an incident report 

that involved the confrontation and forceful subdual of a youth-
ful male citizen at the Moffett Field premises.  This collabora-
tion is asserted to be a motivating reason why in April 1995 the 
Respondent ultimately 
and unlawfully declined to convert the 
employment of the Charging Part
y Echevarria from a security 
officer to the preferred and higher paid position of law en-
forcement officer.  While the conversion did not occur, 
Echevarria remained in the part-time, on-call status into which 
he had been originally hired during the summer of 1994.  How-
ever he did not actively work on his job during the entire late 
spring and summer 1995.  The Respondent eventually then 
terminated him in early September 1995 for becoming unac-
 SECURITY U.S.A. 377ceptably unavailable even for part-time, on-call work as a secu-
rity officer.   
The General Counsel contends that by the Respondent not 
advancing or ﬁpromotingﬂ Echevarri
a to be a police officer, it 
unlawfully caused his constructive discharge from the unde-

sired capacity of security officer
.  Further, the General Counsel contends that the true motivating reason for Echevarria™s even-
tual formal involuntary termin
ation was because he had repre-
sented Charging Party Gutierr
ez about a month earlier, when 
the latter pressed a formal claim for unemployment compensa-
tion benefits.  The consolidated complaint also alleges that by 
an acknowledging verbalism of its agent in mid-1995, plus 
unlawful interrogations of certa
in employees, the Respondent 
committed independent violations of Section 8(a)(1) of the Act.  

The Respondent denies the commission of any unfair labor 
practices.
1 B.  Principal Issues 
1.  Alternative theory no. 1 (constructive discharge) 
Did the Respondent decline to ﬁpromoteﬂ Echevarria from a 
security officer position to a law enforcement (police) officer 
position in April, and by such conduct unlawfully cause his 
constructive discharge? 
2. Alternative theory no. 2 (termination) 
Did Respondent unlawfully terminate the employment of 
Echevarria in September; the unla
wfulness being, as also with the earlier constructive discharge, because he had engaged in 

protected concerted activities? 
C.  Persons Involved 
Dave Gutierrez was employed by Respondent as a law en-
forcement officer in excess of 
6 months, until his termination 
by written notice dated March 
14 having short retroactive ef-
fect.  His subsequent unfair la
bor practice charge as Case 32Œ
CAŒ14873 relative to this termination was partially dismissed 
as to the chief 8(a)(3) allega
tion, but two independent viola-
tions of Section 8(a)(1) were found by the Regional Office to 
have merit and eventually incorporated into the consolidated 
complaint. 
Echevarria was hired by the Respondent in August 1994 with 
a background that included some higher education, criminal 
justice training, a specified police academy certificate, and 
experience gained from various j
obs as (1) a police officer at 
Santa Clara County Transit Authority (SCCTA), City of San 
Juan Bautista, and school district
s, (2) a security guard at Eas-
tridge mall and elsewhere), (3) a security instructor/counselor 
and director, and (4) a law office investigator. 
Project Manager J. B. (Bob) 
Copeland is the Respondent™s 
senior site representative.  He commands five branches that 

exist to fulfill the Respondent™s Moffett Field contract with 
NASA. Copeland originally briefly headed one of these, the 
Facility Security & Law Enforcement (FSLE) branch, as his 
first Moffett Field assignment. Richard C. Min has been the chief of police, or head of the 
FSLE branch, since approximately May 1994.  His prior ex-
perience in security and law enforcement work includes 10 
years in property and security 
administration at Eastridge Mall, 
and 14 years in the Santa Clara County Sheriff™s Office.  Min 
has been personally acquainted with Echevarria from the years 
                                                          
 1 All dates and named months her
eafter are in 1995, unless otherwise 
indicated. when each were employed at Eastridge, and from later continu-
ing encounters in security contexts at the shopping center. 
The chain of command under Min has quasi-military charac-
teristics typical of a uniformed security and police organization.  
Captains James L. Hildebrand,
 James Pope, and Robert A. Grant are chiefs of investigatio
n, operations and administration, 
respectively.  Pope supervises four lieutenants who serve as 
shift ﬁwatch commandersﬂ for  round-the-clock security and 
law enforcement coverage under 
the Respondent™s obligations 
at Moffett Field. 
These lieutenants are John Va
rgas, Sid Johnson, Richard 
Elliott, and William Horn.  All persons of the captain and lieu-
tenant rank are admitted supervisors of the Respondent within 
the meaning of Section 2(11) of the Act, and for that reason its 
agents within the meaning of Section 2(13).   
For case purposes Vargas has unusual significance among 
these persons.  He is a former
 colleague of Echevarria at 
SCCTA, where they were each officials of a professional or-

ganization for police.  Prior to
 this time of approximately 1989Œ
1990 when both Vargas and Echevarria were with the same 
employer, they had a further acquaintanceship from the years 
Vargas was first at SCCTA and Echevarria at Eastridge.  This 
combination of public transit and a shopping mall provided 

interaction between security pe
rsonnel of the two organizations. 
D.  Evidence 
1.  Constructive
 discharge issue 
Vargas had been hired as a lieutenant in April 1994.  Soon 
after this he relayed information to Min that Echevarria was 
interested in working at the Respondent.  Min seemed receptive 
to this, and contemporaneously
 Echevarria telephoned him to 
solicit work there.  This led to a long personal discussion at an 
outside loading dock of the s
ite between Min and Echevarria 
around early July 1994. 
During this conversation Echevarria volunteered that a for-
mer supervisor at SCCTA, named Gene Simmons, might not 
express a favorable reference toward him because of interven-
ing as president of the professional association there.  Echevar-
ria testified that Min then said he did not want the applicant to 
start, or participate in, a union at Moffett Field or bring any 
ﬁCesar Chavez bull shitﬂ to the f
acility.  Moffett Field is within 
the Santa Clara County boundaries
.  Min denied having any 
recollection of making such stat
ements.  Echevarria testified 
further that Min termed him ove
rqualified for the part-time 
security officer position, which was then the only one open.  
However, Min assured Echevarria that he could likely advance 
to the more professionally responsible law enforcement officer 

position when one came up.  Min 
denied making this promise. 
Echevarria™s active employment began with a familiarizing 1 
day ﬁride-alongﬂ around the Moffett
 Field premises.  He then 
immediately began the FAA course in early August 1994. 
However, early in the span of it he was forced to miss at least 
1-full day because of a person
al emergency.  At the end 
Echevarria was denied a course completion certificate because 

he had missed part of it.  The 
consequence thereafter for when-
ever he was scheduled to work was to post him only to building 

227.  This was an internal loca
tion and the only security station 
at Moffett Field where the officer need not be armed.  Echevar-

ria finished out 1994 in this manner, and on a subject to be 
revisited in the recitation of 
facts was commended in writing for providing extra assistance to a private contractor™s official 
also stationed at building 227 named Mark Warzyniak.  The 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 378letter of commendation was forw
arded to Echevarria as a con-
gratulatory memorandum from Lt. Johnson dated December 15, 
1994. After settling into what became a continuing, 7-month long 
post assignment to building 227, Echevarria™s manner of learn-
ing his scheduled days of work 
was usually twofold.  It could 
be arranged by telephone, either as a call made to him in notifi-
cation of when needed, or as information when he himself tele-
phoned in to inquire.  Echevarria testified that a further way 
was when he actually appeared at Respondent™s briefing room 
to check the FSLE work schedule. 
a.  January 1995 incident 
On January 24, 1995, apparently
 in the afternoon, Gutierrez 
stopped a youth as he walked 
outbound from the facility™s main 
gate.  The confrontation escalated from anger to a physical 
altercation, during which Gutierrez place a choke-hold on the 
young man who was then thrown down and handcuffed.  Elli-
ott, the incoming nightŒshift li
eutenant, was given a verbal 
description of events, and arra
ngements followed from this for 
Gutierrez to prepare an incident report with assistance from 
Echevarria.  At 6a.m. the 
following morning Gutierrez pre-
sented his completed written report to Elliott.  After reading it 
Elliott spoke of problems, such as
 attempted legal justification 
for ﬁthe stop and detentionﬂ and omission of specifics on the 

subdual.  Gutierrez nevertheless submitted it for higher review 
as written. 
Gutierrez testified that his 
incident report was done on a 
standard police form.  He termed the assistance received from 
Echevarria as quite common, with an experienced officer being 
able to contribute toward qual
ity and professionalism of the 
report.  For Echevarria™s part 
he had mainly advised on a spe-
cific vehicle code section in Ca
lifornia law applicable to pedes-trians, plus that Gutierrez should accurately and in chronologi-

cal order insert the important
 facts in this undertaking. 
b.  Aftermath of January 1995 incident
 Hildebrand testified that he began an internal affairs investi-
gation of the January 24 incident the following day.  It was 
initially prompted by an immediate telephone complaint from 
the young male™s mother, which advanced that possible exces-
sive force or improper conduct was present in the acts of Gu-
tierrez.  However verbal reports from other officers at the 
scene, coupled with the reservati
ons initially held by Elliott, 
caused preparation of the incident report itself to become an 
issue during this internal affairs investigation.  Eventually on 
March 9 Hildebrand produced a 35-
page investigation report, 
one that contained the conclusions causing the Respondent to 
terminate Gutierrez from employment.   
Such collateral issue about Gutierrez™ incident report itself 
drew Echevarria into the internal affairs investigation.  Part of 
this investigation report is a 
summary of interviews with 
Echevarria by Hildebrand on February 2 and 3, done personally 
and by telephone, respectively.  In
 the first of these, the manner 
of locating certain penal and vehi
cle code sections for apparent 
applicability to Gutierrez™ inci
dent report was discussed.  
Hildebrand recorded Echevarria saying that he would not con-
done or participate in any falsific
ation of a police report.  In the later telephone interview Hildebrand questioned Echevarria 
about an audio recording of the incident, a prospect along with 
other circumstances about wh
ich Echevarria had no knowledge 
until well subsequent to the episode.  Hildebrand documented 
his final belief as being that Ec
hevarria™s explanation of events 
flowing from the January 24 incident seemed ﬁtruthful and 

credible.ﬂ 
Echevarria recalled this phase 
of things as involving three 
separate contacts with Hildebrand.  In the early stages Echevar-
ria parried Hildebrand™s probing questions, and by his answers 
tended to exonerate Gutierrez.  
Later Hildebrand intimated that 
Echevarria knew Gutierrez had a recording of the incident, and 
he should concede this if it was true or else it was going ﬁto 
affectﬂ him.  However in a fina
l conversation with Hildebrand 
after Gutierrez™ discharge, this
 captain congratulated Echevarria 
on his integrity and conduct duri
ng the internal affairs investi-
gation after which the two of them socialized. 
c.  Other background evidence
 Echevarria testified to a three-way conversation that ensued 
in July 1994 when he and Min walked to Vargas™ desk after the 

verbal hire as a part-time security officer with promised later 
advancement.  According to Ec
hevarria, Min delegated hiring 
details to Vargas for follow through, and then said to both of 
them that he had solicited an assurance from Echevarria that he 
would not start a union at this workplace. 
Vargas testified to certain discussion between himself and 
Min about the time Echevarria wa
s being hired in July 1994.  In 
the first of these, Min stated he
 would hire Echevarria as a part-
time security officer and move him up to law enforcement offi-
cer with the next opening.  Howe
ver, Min also mentioned at the time to Vargas that Echevarria would not be able to do ﬁany of 

this union stuff out there.ﬂ  Min was not questioned directly 
about any of this testimony from Vargas. 
During the final few months 
of 1994 Echevarria spoke fre-
quently to Min, Pope, Vargas, 
other lieutenants, and police 
officers about stagnating in the security officer position.  He 
was especially aggravated because of a belief that another per-
son had been hired after him as a security officer, but with time 
to take and complete the FAA course in August 1994. This 
individual was believed to have been then promoted to a law 
enforcement officer, thus filli
ng a job anticipated by Echevar-
ria.  His dilemma was also compounded by uncertainty and 
delays in the scheduling of another FAA course as the new year 
of 1995 approached.  
In continuing persistence as seeker to become a police offi-
cer with the Respondent, Echeva
rria testified to conversing 
again on January 6 with Min.  This led to Min™s assurance that 

Grant would see to ordering of the distinctively dark blue uni-
forms worn by law enforcemen
t personnel.  Echevarria, cor-roborated by Gutierrez, also testified that this assurance led to 

,an episode with both present, where Grant instructed Personnel 
Specialist Darin Smith to initiate an anticipatory order.  Both 
witnesses also recalled Smith querying whether this should be 
only for the shirt or the entire un
iform as ostensibly meant by 
Grant fulfilling Min™s directive.  On a separate occasion shortly 
after this, Gutierrez overheard Grant™s end of a telephone con-
versation in which this lieutenant inquired if Echevarria™s uni-
form had arrived.  Min, Grant and Smith all deny that any steps 
toward obtaining ﬁdark bluesﬂ for Echevarria had been either 
discussed or attempted. 
In a side development during Hildebrand™s 6-week long in-
ternal affairs investigation of Gutierrez, it became known that 
the Respondent intended to hire for a position titled ﬁinvestiga-
tor.ﬂ  Echevarria testified that Hildebrand offered to recom-
mend him for this position, and he 
was later told by Pope of his 
selection.  However filling of the position was abruptly can-

celed in February, leading Echevarria to inquire of Min about 
 SECURITY U.S.A. 379what was happening.  Min™s 
response was assertedly that 
Echevarria had ﬁpissed some peopl
e off at Moffett Field police department.ﬂ  Min had no recoll
ection of making such a state-
ment.   
Echevarria™s continuing assignment to building 227 in early 
1995 resulted in one notable incident.  As known from sketch-

ily presented facts, Echevarria had angered Warzyniak in late 
March, in consequence of 
which Warzyniak prohibited 
Echevarria, as he had the power to do, from continuing to work 
at that location.  Now down to no locations where an unarmed 
Echevarria could be le
gitimately assigned, 
he was for several 
weeks, as Min termed it, hidden in ﬁthe back 40ﬂ until a resolu-
tion could be reached. 
d.  April 1995 developments and aftermath
 That resolution was soon presented when the next, long-
awaited FAA course was scheduled 
for April.  Echevarria took 
the course (or only the portion he had missed in August 1994) 
as given on or about April 15, a
nd passed the FAA course test.  
In the process of doing so he learned that three newly hired law 
enforcement officers were among the test-takers, one of them a 
part-time person.  When next soon scheduled to work after passing the FAA course, Echeva
rria appeared and initially 
asked Vargas about a police uniform.  Vargas inquired about this of Pope, and relayed Pope™s answer to Echevarria that he 
was still to work as a security officer although now an armed 
one.  He did so on April 24 as his next to the last day of active 
employment ever with the Respondent. 
The following day Echevarria™s
 assignment was made at the 
firing range for weapon qualification.  After doing so, and 
while still in an upset mood 
from Respondent™s ongoing failure 
and refusal to convert him to a police officer, Echevarria testi-
fied to speaking successively with Pope (via Vargas) and Min 
about the situation.  Pope™s
 response was unchanged from the 
day before, while Echevarria re
called that during discussion 
with Min, the chief explained how
 his role in assisting Gutier-rez affected the job situation. 
 Min™s claimed elaboration about 
this was that it ﬁangered the administration at Moffett,ﬂ and ﬁit 
was going to be a while before [he] got the law enforcement 
position.ﬂ  Min was not questione
d about any such conversation 
on April 25. 
After this brief and unsatisfactory session with Min, 
Echevarria again angrily sought 
out Pope to protest the Re-
spondent™s apparent retaliation against him,
 and to tell Pope 
that he would not continue working as a security guard because 
his original job intention was to be a Moffett Field police offi-cer.  Pope asked if this was an ultimatum, which Echevarria 

answered by saying that he was giving his ﬁlist of my priori-
tiesﬂ as among ﬁthe other part-tim
e employments that I have.ﬂ  
Echevarria then referred to Evergreen Valley College (EVC) in 
San Jose, his continuous part-time employer since August 1, 
1994.  He told Pope that if EVC offered to make him as a full-
time police officer, he would ta
ke that over any disappointing 
continuation as a security officer with the Respondent.  

Echevarria said he would choose 
working as a police officer at 
EVC over a security officer for the Respondent even though 
both jobs paid the same.  Echevarria added that he would be 
reconciled to keep working merely in security at Moffett Field 

only if no other work was availabl
e and he needed the money.  
Pope assertedly simply replied ﬁ
okayﬂ to all this.  Pope™s own 
version of the conversation wa
s of remarks by Echevarria 
ﬁsomething in the effectﬂ of not wanting to remain as a security 
officer, and if he could not be
come a police officer for Respon-
dent he ﬁprobably wouldn™t continue there.ﬂ 
Echevarria testified that immediately after this point in time 
he got permission from the Respondent to attend the Gavilan 
College (Gilroy, California) pr
ogram in instructional develop-
ment, and the Gavilan College program in background Investi-
gation.  He recalled initially asking the Respondent to pay the 
cost of this training, plus 
any missed wages while taking the 
course.  The Respondent declin
ed both requests.  Echevarria 
termed his situation for the period around the end of April into 
mid-May as that he ﬁhad to pay for the course myself and take 
time off in order to attend thes
e courses.ﬂ  Echevarria was 
awarded certificates of cour
se completion from Gavilan Col-
lege on May 5 and May 11, resp
ectively.  His summarizing 
testimony about this approximat
ely 2 weekŒspan was, ﬁI got 
approved for the time off.ﬂ 
Following this he resumed an interest in active part-time 
work by telephoning and personal
 visits to Moffett Field.  His 
usual contact there was a watch commander or scheduler 
Smith.  Echevarria soon realized that the entry ﬁTBDﬂ was 
regularly appearing after his na
me on the schedules, and upon 
inquiry to Elliott was told this meant ﬁto be determined.ﬂ  He 
testified to making a specifically remembered call to Smith in 
June, and being told to be patient about when an assignment 
would materialize.  The summer
 unfolded, however, without 
any further work assignment from the Respondent. 
Echevarria also testified to a conversation with Min in July, 
arising because of his request to borrow a radar gun for profi-

ciency practice during his police job at EVC.  Min declined the 
request, and Echevarria followe
d up with a typical question about whether a law enforcement officer position was material-
izing at Respondent.  Min said there were no such vacancies, 
but he also inquired why Echevarria had not been to work.  
That question ﬁcompletely flooredﬂ Echevarria, because in his 
view this was the case because 
the Respondent had not called 
him to work for over 2 months by then.   
e.  Contentions The General Counsel contends that Echevarria engaged in 
activity that was both protected 
and concerted when he aided 
Gutierrez in preparing the January 24 incident report.  The basis 
of this contention is that Gutierrez was, from the outset, vulner-
able to corrective or punitive action by his employer because of 
his own actions during the incident, and his report concerning it would also, therefore, affect his own terms and conditions of 
employment.  From this, coupled
 with evidence of Min™s origi-
nal admonition to Echevarria a
nd the Respondent™s stern ap-praisal of Gutierrez sufficient to cause it to discharge him, the 
General Counsel argues that the Respondent never forgave 
Echevarria for helping Gutierrez and continued punishing him 
as well.  This basic contention 
addressing alternative theory no. 
1 concedes that while Echevarri
a might have verbally quit from 
a willingness to accept security 
officer assignments after April 
25, this was truly a reflection of his mounting frustration over 
promotional promises broken a
nd unlawful verbalisms spoken 
directly against his lawful cond
uct and persistent pressing for 
occupational advancement to hi
ghly prized police work.  On 
this reasoning the General Coun
sel contends that the Respon-
dent could reasonably foresee th
at Echevarria would quit in 
frustration, but reality of the situation is its own creation of his 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 380constructive discharge from the part-time security officer posi-
tion.2 The Respondent contends first th
at Echevarria™s limited role 
in preparation of the Gutierrez incident report was akin to a 
daily work routine and not, as 
a matter of law, protected con-
certed activity under the Act.  
Further, the Respondent argues 
that by function, organizationa
l structure and necessary qualifi-
cations, a security officer is not 
potentially promotable to police 
officer, in addition to the fact that Echevarria had never for-
mally applied in writing for the position of law enforcement 
officer.  Here Respondent points out that his original job appli-
cation was to the non-existent title
 of ﬁfederal police officer.ﬂ  
The Respondent also contends 
that had any concealed motiva-
tion to ease Echevarria out of its work force existed, ample 
opportunity had long been present from his inability to be 
armed while on duty and circumst
ances of the Warznyiak com-
plaint.  Finally, the Respondent po
ints to the fact that Echevar-
ria had formally never resigned from his position as security 
officer, thus negating any basis from which to find a construc-
tive discharge from employment.  
f.  Credibility 
I have little assurance that Gutierrez was a reliable witness 
from observation of him.  He was peculiarly careless about the 
chronology of his own unemployment compensation proceed-
ings.  He also presented with
 rigid and seemingly programmed 
assertions, such that I discredit 
his only significant testimony to 
the effect that the Respondent had set in motion the ordering of 
a police uniform for Echevarria. 
Vargas was plainly aligned in 
friendship with Echevarria, in 
ways that outweighed his superv
isory status with the Respon-
dent.  I believe he attempted to be truthful, but that in given 

instances he simply supported Ec
hevarria as a personal choice 
between competing interests. I only specifically discredit Var-
gas where he, too, testified that
 Min, Grant, and Smith were 
singly and collectively intending 
to have police ﬁdark bluesﬂ waiting for Echevarria™s use. 
Echevarria is, of course, the ce
ntral and key witness in the 
proceeding.  I have definite re
servations about major portions 

of his testimony.  On pure demeanor grounds he was exces-
sively effusive, and too often appeared to grope for convenient 
responses.  His version of why and how a police job was so 
obsessively desired did little to create much confidence in 
Echevarria™s ability to avoid faul
ty thinking.  For example, he 
claimed the person eventually id
entified as David Moranz had 
usurped the law enforcement jo
b otherwise hopefully available 
(his ﬁwindow of opportunityﬂ) to him in 1994.  Yet for the en-

tire balance of that year it is known, and he surely did know, 
that by not successfully passing the August 1994 FAA course 
he could not be armed at Moffett Field and thus not a police 
officer there.  This creates much doubt about his grasp of basic 
reality, as when he ince
ssantly hounded many people among 
whom he worked (ﬁalmost everybody in the department . . . a 
lot of peopleﬂ) about the subject. 
 Echevarria also cast his belief 
in assuredly soon achieving a law enforcement position in 
terms of promises that he ﬁnot to worryﬂ, a testimonial phrase 
shown like an incantation nine times in the transcript.  It is also 

troubling that Echevarria limite
d a response about speaking to 
                                                          
 2 The General Counsel™s unopposed posttrial motion to amend the 
dates of the Respondent™s alleged (1) 
refusal to transfer Echevarria to a 
police officer position, and (2) subs
equent termination of his employ-
ment as a security officer to April 10 and  25, respectively, is granted. 
management on April 25 to Pope alone, but after an off the 

record recess when his attention was again called to that point 
he suddenly added Min as a person spoken with and even at-
tributed a remark to him that tended to show retaliatory motive.  
This larding of testimony with
 perceptions, characterizations, 
faintly-concealed obsessiveness,
 and occasional seeming con-
venience in replying to a question causes me to doubt the full-
ness of his veracity.  I do, however, credit particular portions of 
Echevarria™s testimony, most pr
ominently as to damaging re-
marks uttered by Min other than on April 25 itself. 
As to the Respondent™s witnesses,
 most are dealt with as spe-
cific credibility evaluations in my discussion that follows.  I 

make comment here only as to
 Min, Grant, and Smith.  Min 
was the least impressive witness of the case, a person whose 
demeanor while testifying seemed more dreamlike or theatrical 
than having a serious intent at recalling the truth.  His several 
denials of uttering cautionary or
 threatening remarks toward 
Echevarria about activism were 
totally unconvincing.  I dis-
credit Min in large part, and except only where noted other-
wise.  Conversely, Grant displa
yed a sincere-seeming and ear-
nest demeanor that persuades me to credit him as to the impor-
tant collateral question of wh
ether Respondent anticipatorily 
ordered a police uniform for Eche
varria.  This same sense of 
witness truthfulness applies to Smith, who also credibly denied 
any knowledge of a police uniform requisition being authorized 
for Echevarria.  However, I be
lieve Smith was less than candid 
in claiming to have attempted 
telephone contact to Echevarria 
for work assignments during the early summer months of 1995.  
This shall be treated in more 
detail during separate discussion 
of Echevarria™s final terminatio
n, whichthe  General Counsel 
has labeled alternative theory no. 2. 
g.  Discussion
  I am first satisfied that Echevarria™s assistance in preparation 
of Gutierrez™ incident report during the early morning hours of 
January 25 was protected concerted conduct under the Act.  It 
is known that Elliott, the inco
ming night watch commander for 
evening January 24 into morning January 25, was both alarmed 
and skeptical as to Gutierrez™ actions in the altercation.  As 
later described in a memora
ndum dated February 9 to 
Hildebrand, Elliott intimated that his first verbal advice from 

Gutierrez himself displayed intolerant stereotyping of the per-
son confronted and overagressivene
ss in his physically forceful 
response.  During the 4 hours overtime that Elliott assigned to 
Gutierrez, continuing him from his afternoon shift into 6 a.m. 
on January 25, the incident report
 was created with assistance 
from Echevarria. 
As then turned in to Elliott at 6 a.m., it appeared to this lieu-
tenant that a strained description of the incident had emerged, 
complete with supposedly mitigating references to California 
statutes, including (1) Penal Code section 69 concerning ob-
struction or resistance toward ﬁexecutiveﬂ (including police) 
officers in performance of their duties, (2) Vehicle Code sec-
tion 3300 as to a pedestrian™s obligations of care when walking 
along a roadway, and (3) Government Code section 21956 

titled ﬁPublic Safety Officers Procedural Bill of Rights.ﬂ  Gu-
tierrez had already had his probation extended twice because of 
overly aggressive c
onduct while at work, and Elliott™s abiding 
sense of things was that Gutierrez was willing to slant his report 
as submitted after several hours spent with Echevarria com-
posing it.  I do not, therefore, consider their joint effort to be a 
routine matter, but instead that it could be (and was) influential 
in whether Gutierrez might face disciplinary action.  This 
 SECURITY U.S.A. 381circumstance persuades me that the Act™s requirement of pro-
tected concerted activities relating  to terms and conditions of 
employment, either actual or po
tential, has been met.  See 
Mediplex of Wethersfield
, 320 NLRB 510, 512Œ513 (1995); 
Cleanpower, Inc., 316 NLRB 496, 497Œ498 (1995). 
The Board™s basic case authority for constructive discharge 
issues is 
Crystal Princeton Refining Co
., 222 NLRB 1068 
(1976).  In that case two elements
 are defined as what must be 
proven relative to such an issue.  These are: 
First, the burdens imposed on the employee must cause, and 
be intended to cause, a change in his working conditions so 
difficult or unpleasant as to for
ce him to resign.  Second, it must be shown that those burdens were imposed because of the 
employee™s union activities. Id. at 1069. 
These elements continue to be the test, as exemplified in 
Lively Electric, Inc
., 316 NLRB 471 (1995), where the ﬁso 
difficult or unpleasantﬂ factor was re-emphasized, and that a 

forced resignation had occurred because of an employee™s ﬁun-
ion or other protected activ
ities.ﬂ (Emphasis added.) 
The Board requires analysis of employer motivation in dis-
charge cases under its doctrine in 
Wright Line3  This require-ment includes constructive discharge, although the 
Wright Line doctrine applies there only to the second Crystal Princeton ele-
ment.  Davis Electric Wallingford Corp.
, 318 NLRB 375 
(1995).  Wright Line calls for the General Counsel to generate a 
prima facie case sufficient to support inferring that an em-
ployee™s protected conduct was a motivating factor toward the 
discharge.  Should this showing be made the burden of proof 
shifts to an employer to demonstrate that the same adverse 
action would have taken place ev
en absent the protected con-
duct involved.  
This case presents an unusual si
tuation in that Echevarria did 
not resign from, quit or abandon his security officer position 
during April in any realistic sense.  Neither did Respondent 
prohibit him from so working, re
move him as a counted part-
time employee, or announce that
 he was through at Moffett 
Field.  Instead a limbo-like stat
us resulted from the Echevarria-
Pope conversation on April 25, w
ith the supervisory captain of 
operations uncertain of the empl
oyee™s intentions, and Echevar-
ria openly voicing a mixed message
 of not planning to continue 
on assignment as a security offi
cer, but hedging this with the 
qualification that he might do so if personal financial pressures 
forced it. The very allegation of the Respondent having caused a con-
structive discharge is actually u
ndercut by Echevarria™s desire 
to undertake, as he did to co
mpletion, the Gavilan College 
courses of early May.  Howeve
r he had become a seasoned and 
regular part-time security office
r by spring 1995, so regardless 

of how perplexing his remarks to Pope might have been, I be-
lieve the onus of testing Echeva
rria™s intentions fell on Respon-
dent.  Some specific duty assignment should have been offered 
him before the end of May to clarify the situation.  Smith back-

slid from his unassured testim
ony of having made scheduling-
type telephone calls to Echevarria 
before the end of May, and I 
find that it was not done.  I do note the parties™ stipulation that 
Vargas telephoned by Echevarria on ﬁseveral instances  . . . 
from May through Augustﬂ to report about any scheduled work.  
However Vargas was not the scheduler for part-timers, and 
there is no certainty that he communicated meaningfully with 
                                                          
                                                           
3 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. 
denied 455 U.S. 989 (1982). 
Smith about Echevarria™s employment status around the time 
such calls began. Therefore th
e interruption to Echevarria™s 
utilization 2or 3 days in most weeks for a continuous 8-month 

period was more at the Responde
nt™s behest rather than the 
employee. 
The element of ﬁdifficult or unpleasantﬂ conditions being 
imposed on a person is simply not present in this branch of the 
consolidated case.  What I see instead is that Echevarria had 
elevated his expectations to a level that fueled an overblown 
dismay about not being changed to
 a police officer position.  I 
discount several superficialities 
that have been erected about 
the situation by all parties.  
The first of these is the Respon-
dent™s contention that Echevarri
a did not title his application, 
nor any written reapplication, properly.  The phrase ﬁfederal 
police officerﬂ that was on his or
iginal job application in 1994 
is notice enough of what Echeva
rria sought, and coupled with a 
nagging drumfire of dissatisfaction leftthe  Respondent amply informed about his occupational as
pirations.  Raising this tech-nicality does not serve the Res
pondent well, when it is noted 
how its own application for empl
oyment form asks those sub-
mitting one to confirm their capabilities for duties of an ﬁat-
tachedﬂ job description.  Eche
varria™s employment application 
in evidence here has no such attachment, and although it was 
admitted as one of the General 
Counsel™s exhibits the Respon-
dent thereafter made no effort 
to supply the missing item.  Sec-
ondly, Respondent™s claim that Ec
hevarria was not even quali-
fied for police work is unconvincing.  By experience, training 
and police academy completion he was adequately grounded 
for such an occupation by normal standards.  Related to this is 
Copeland™s testimony that his 
psychological evaluation was 
disqualifying.  I reject this unsupported claim, considering it an 

afterthought injected only for purposes of this litigation and not 
worthy of evidentiary weight. 
For the General Counsel™s part I find no significance from Echevarria being denied FAA 
completion after missing only 
one portion of the course
4 The course was entirely managed by 
NASA personnel from KSC, and I 
do not accept the implication 
that Respondent should have somehow wrung an exception for 
Echevarria from these independent authorities.  I disregard this 
feature of the case, even though 
it is shown that on a localized 
matter of contractual liberality the employer was once able to 

obtain a special waiver from NASA.  This excused formal po-
lice academy graduation for Johnson, based on his 30 years in 
military security being consider
ed the equivalent.  Secondly, 
the General Counsel raised the implication of the Respondent™s 
notable satisfaction with Echevarria™s work as of December 
1994, but did so with a vagueness that failed to connect with 
issues at hand.  This was th
e commendation in terms of his 
relationship with independent co
ntractor Warzyniak at building 
227 where they each worked.  The letter of commendation re-

ferred to gratitude for Echevarria™s ﬁextra effort . . . and other 
assistanceﬂ provided at that post, however this was a written 
expression of the otherwise un
identified Tim Gafney and not 
Warzyniak himself. 
There was a special context to Echevarria™s original hire that 
illuminated some events throughout this entire consolidated 
case.  Foremost in this context is the Echevarria-Vargas rela-
tionship.  It was expressly term
ed one of friends, and they had 
 4 The FAA course overall was 88 hours of instruction, presumably 
meaning 11 full days for attendance, with a ﬁnon-legal portionﬂ of 5 
days where Echevarria™s short absence occurred. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 382known each other for over 10 years.  When working together at 
SCCTA both were principal officers of the professional police 
organization there.
5  This bond was more personal than official 
during their time of mutual employment with the Respondent.  
For example, it was Vargas w
ho Echevarria kept advised of 
emergency circumstances when he missed the day of August 
1994 FAA training.   
When Echevarria eventually completed this training the fol-
lowing April, he happily confided in Vargas of his expectation 
in finally becoming a police o
fficer.  Vargas had also nomi-
nated Echevarria when Pope asked him for investigator position 
prospects, telling Pope that 
he endorsed his friend™s background 
and intelligence.  
A long acquaintanceship had al
so existed between Min and 
Echevarria.  This manifested 
during the employment interview 
of early July 1994 between these two, which itself was 
prompted through the suggestion 
of Vargas.  The episode was 
oddly relaxed for an employment 
interview, lasting as it did 
perhaps 2 hours while at an outdoor loading dock.  Echevarria 
volunteered matters about his background, including an off-
duty escapade in 1991 while empl
oyed as a police officer for 

the city of San Juan Bautista.
6 Min was unconcerned about the 
old incident associated with 
San Juan Bautista, and equally 
dismissive of what SCCTA official Simmons might think.  For 
Min™s part he claimed to be fond of Echevarria at the time from 
their past outstanding relationshi
p, and welcomed his becoming 
an applicant. 
With this narrowing of attention to salient facts, and consid-
ering interpersonal context, an insufficient basis exists for me 
to conclude that Echevarria fa
ced conditions so difficult or 
unpleasant that he was forced to discontinue working from 
April onward.  His principal state of mind toward the security 
officer job with Respondent was one
 of resentment.  It is true 
that various assurances of a
dvancement to higher paying police 
work had been voiced to him.  However long before these un-fulfilled assurances became a complete exasperation, Echevar-

ria had become unrealistically ag
itated over being continued 
only as a security officer.  The fact was that Moranz had been 
hired for a full-time police officer position in summer 1994. For 
Echevarria to testify that months afterward he was still com-
plaining to most everybody in the department so they could 
ﬁcomfort me,ﬂ shows that the root cause of his anger was 
largely self-induced. 
The specific events of 1995 do little to affect my outlook.  
Evidence concerning his assistance to Gutierrez in preparation 

of the incident report is inconclusive.  During Respondent™s 
internal affairs investigation of the matter, Hildebrand at-
tempted to bully Echevarria into 
conceding that he had helped 
conceal a tape recording of the al
tercation.  A subsequent reve-
lation showed that Echevarria 
had only belatedly discovered 
existence of such a tape, and Hildebrand™s concluding written 
assessment on the subject was to characterize Echevarria as 
ﬁtruthful and credible.ﬂ 
Comparably I see no significance to the little that is known 
about Respondent™s recruitment for 
an investigator in late win-ter 1995.  This job is a type of 
police officer, and requires being 
armed while on duty.  All that
 involved Echevarria was a few 
                                                          
 5 This organization, termed ﬁthe
 unionﬂ in Echevarria™s testimony, 
was the Santa Clara County Peace Offi
cers Association.  It does not 
engage in collective bargaining. 
6 This community is approximately 50 miles south from Moffett 
Field. loosely-voiced soothings about 
his consideration, which was 
intrinsically at odds with his lack of FAA certification.  I real-
ize that Echevarria testified to
 canceling out from other sched-
uled part-time work on the day he believed he might start as an 
investigator, however the premis
e for his expectation was not authoritative.  Here Pope credibly denied making the claimed 

prediction that Echevarria would 
become an investigator within 
3 days, and more notably Hildebrand credibly contradicted his 
claim that a personal certification to carry a concealed weapon 
was sufficient for him to come onto NASA jurisdiction while 
so armed.  I find that the Respondent™s agents were less than 
forthright with Echevarria on this
 matter, but attach no signifi-cance to the actual selection of Franz Kinkhorst for the added 
investigator job in terms of the pertinent constructive discharge 
issue. 
Another view of the case is 
that in early 1995 Echevarria was 
not really bedeviled by Respondent, but in truth had a situation 
of considerable convenien
ce.  First in this regard is that he was, 
and had been since about Augu
st 1, 1994, comfortably also 
employed as a part-time police officer at EVC. This permitted 
not only that income, but the flexibility to play off one job 
against the other in terms of ho
w to most beneficially achieve 
an earnings pattern.  Associated to this was the advantage of 

Echevarria slotting in further prof
essional training, as with the 
(1) radar operator course, (2) ha
lf day of chemical agent/O.C. 
spray instruction, and (3) spring
 semester college course for 
field training officer, done in January, February and March, 

1995, respectively. 
It is also plain that had the Respondent harbored any abiding 
intention to torment Echevarria out of his work with them, no 
better opportunity was presented 
than the late March Warzyn-
iak incident.  Whatever it was 
that precluded him from further 
work at building 227, this closed out the last post at which 
Echevarria could be legitimately assigned.  The overall distri-
bution of physical protection at 
the facility was one of armed 
law enforcement officers, at pos
t, on patrol, and doing special 
assignments, augmented by an array of armed security officers 
akin, by Echevarria™s own description, to nonskilled, private 
security officers.  The requirement of near-universal use of 
armed personnel was subject to 
waiver at NASA™s ﬁspecial 
dispensation,ﬂ and Vargas testifie
d that at times the Respondent 
used an unarmed officer even at the main gate.  Echevarria, too, 
recalled occasionally working the main gate for the first several 
weeks of his employment, until 
a complaint was made about his 
being there unarmed.  He also testified that the place to which 
he was relocated after building 
227 could not be used was the undescribed gate 17.  The impli
cation here is that the Respon-
dent hedged on his assignment, perhaps because by then the 
April FAA test was near.  In any event as a matter of employ-
ment dynamics, no better opport
unity existed for the Respon-
dent to release Echevarria comp
letely even before the new FAA 
course had it wanted to. 
This also brings into question the matter of hiring, firing and 
related authority within the FSLE branch.  While Echevarria 
attributes the appearance of hiring authority, or some signifi-
cant role in the process, to Min and lesser so to Vargas, the 
more persuasive evidence shows otherwise.  All these individu-
als, as well as the captains on 
occasion, did was talk about their 
authority in employment matters.  However each of them, other 

than Vargas when describing the fluid ﬁselection boardﬂ con-
cept, denied having such authority.  To the contrary Copeland 
credibly testified that it was his exclusively, and his words are 
 SECURITY U.S.A. 383backed up by his letter dated July 20, 1994, offering the em-
ployment Echevarria soon 
accepted and commenced. 
The countervailing evidence, and the General Counsel™s 
chief medium to support the constructive discharge theory, is 
Min™s hostile seeming words.  I 
credit Echevarria™s testimony 
that Min termed those in charge
 as pissed off because Echevar-
ria helped Gutierrez, and that in a remark separated by over a 
month this had angered the admi
nistration of his employer.  
However coarse these words, they were spoken familiarly and 
with a ring of idle thought e
xpressed casually to a long-known 
acquaintance.  A comparable fact situation was present in the 

Board™s recently decided 
System One Corp
., 322 NLRB 732 
(1996).  In that case a supervisor™s friendly warning on the 
subject of unions was found not to have ﬁplayed a partﬂ in the 
subsequent discharge.  I canno
t infer that Min™s verbalisms 
represented any operative acti
on to discourage Echevarria from 
continuing to accept work, if and when offered, as a security 
officer.   
What I see instead is Echeva
rria™s financially-grounded ag-
gravation, compounded by his strong sense of occupational 
esteem, that did not, as phrased in an analogous Board case, 
become ﬁso unbearable that [the employee] was illegally forced 
to resign.ﬂ  See 
Algreco Sportswear Co
., 271 NLRB 499, 500Œ501 (1984); Appalachian Machine & Rebuild Co
., 317 NLRB 
1343, 1349 (1995).  I conclude from this that the first branch of  
Crystal Princeton is not present.  My discussion also constitutes 
a Wright Line
 analysis, by holding first that the General Coun-
sel has failed to mount a prim
a facie case of constructive dis-
charge, and secondly that even 
if so viewed the Respondent would have followed its same course of disregarding Echevar-
ria™s ambiguous status well into summer 1995 even had he not 
undertaken the protected concerte
d aiding of Gutierrez.  I shall 
thus propose to dismiss the Gene
ral Counsel™s alternative the-
ory no. 1. 
2.  Termination issue 
a.  Gutierrez™ unemployme
nt compensation proceeding 
After Gutierrez™ discharge in March he initiated an unem-
ployment compensation proceeding with the California De-
partment of Employment De
velopment (EDD).  The Respon-
dent resisted granting of such benefits, and an original hearing 
on the claim in late June was resc
heduled to August 1.  On this 
date Gutierrez, Vargas, and Ec
hevarria assembled at the unem-
ployment insurance appeals board
 as supporters of the claim, 
while the Respondent was represented by Human Resource 

Manager Suzanne M. Rollinson and Business Operations 
Branch Manager Tara Accola.  When the hearing opened be-
fore that administrative law judge, Gutierrez asked permission 
to be represented by Echevarri
a.  This was granted and the 
hearing commenced until a point when Respondent asked to 

recess in order to obtain necessa
ry rebutting witnesses.  This 
resulted in a further postponement
 until August 29.  Gutierrez 
then accepted legal advice not to press the small dollar claim 
involved, and he notified Echevarria it would not be necessary 
to appear again.  The EDD hearing on August 29 was in the nature of a default proceeding, 
and after testimony on that date 
by only Min and Hildebrand the unemployment benefits claim 

of Gutierrez was denied. 
b.  August and September events 
Through the summer months of 1995 Echevarria had peri-
odically made inconclusive te
lephone calls to the watch com-
manders about scheduling, and occasionally went to the facility 

in order that personnel could ﬁstill see my face,ﬂ  Then begin-
ning immediately after August 1 
he began receiving phone calls 
from both Smith and Min.  These early August calls from 
Smith were work assignments, 
which Echevarria could not 
accept because of lateness rece
iving the message or conflict with scheduled work at EVC.  The two calls he got from Min 
were of an increasingly insisten
t tone that Echevarria contact 
Smith for assignments. 
Soon after Min™s second call, Smith and Echevarria con-
versed again by telephone concer
ning a couple of shifts that 
needed to be filled.  This time Echevarria asked for 2 weeks 
advance notice of available work 
with Respondent, in order that 
he could effectively schedule his 
other part-time job at EVC.  
His final call from Smith, occurri
ng on September 1, was again 
a short notice offer of work assi
gnments.  This time Echevarria 
repeated his need for 2 weeks advance notice, as well as stating 
his intention to take the entire month of September off as a 
vacation from any work. 
In early August Min had instructed Smith to start keeping a 
log of his contacts to Echevarria about working.  Smith logged 
five such calls for the month 
of August, and the call on Sep-
tember 1 offering a comprehensive set of four assignments 
early that month.  Smith™s reco
rded remark about a response to this offer stated how Echevarria
 had advised he could not work 

at all during September because of a need to rest.  Smith and 
Min then advised Copeland of th
e extended time Echevarria 
had not worked for Respondent, coupled with his projected 
unavailability for all of Septem
ber.  Min provided an accept-able recollection that Copeland did not even know of Echevar-
ria™s long post-April absence until late summer 1995.  Cope-
land considered this revelation, and decided to terminate 
Echevarria because his unavailability contributed to excessive 
overtime costs in the FSLE branch.  Min carried out this deci-
sion with a letter to Echevarria dated September 7 notifying 
him of immediate termination.  
c.  Discussion 
On this issue the nature of Echevarria™s involvement being 
considered protected and concer
ted under the Act is more evi-
dent.  The law is clear that an employee™s testimony, and by 
implication representation, in 
aid of another™s claim for unem-ployment compensation is protected by Section 7 of the Act
. S & R Sundries, 272 NLRB 1352, 1357 (1984
); American Trans-
fer, 288 NLRB 1425, 1427 (1988); 
Telex Communications, 294 
NLRB 1136, 1140 (1989). 
The issue of Echevarria™s final termination warrants close 
scrutiny, for if Respondent™s deal
ings with his post-April status 
suffered from inaction, this was more than compensated for by 
drastic action in September.  The evidence from which an in-
ference of unlawful employer motivation might be found origi-
nates in Min™s harsh remarks duri
ng the hiring interview in July 
1994.  Min apparently sensed so
me inclination on Echevarria™s 
part to marshall collective st
rength for work-related problems 
of his colleagues.  This was the conceded and anticipatory ex-

planation given by Echevarria 
about his occasional role at 
SCCTA, and the view Simmons 
might have had toward it.  
Although saying he was unconcerned 
by that factor in the past, 
Min did directly warn Echevarria
 against involvement with any 
union if employed at Moffett Field. He also invoked the name 
of Cesar Chavez to symbolize exactly what he meant by such a 
directive. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 384In any pure sense that was the last the subject of a union af-
fects this case.  The balance of
 the supervisory staff showed no 
particular hostility to labor organizations, and in fact some of 
them had affiliations in the past.  The Peace Officers Research 
Association of California (PORAC) organization has been in-
troduced into the case as a part
 of contemporary happenings in 
August.  That professional orga
nization is read
ily known at the 
facility, and its publications have even infiltrated into the 
workplace without concern. The subject of PORAC, therefore, 
seems to have no bearing on any evaluation of Echevarria as 
union-leaning, or to inspire rese
ntment against him by his em-
ployer.   
This leaves then as a basis to infer unlawful motivation for 
Echevarria™s termination only the fact that he took time in mid-
summer 1995 to appear with Gu
tierrez on August 1 at the EDD hearing.  His appearance was clearly adverse to Respondent™s 
interests, however only mildly so and predictably without harm 
other than as a nuisance factor when Gutierrez forsook his 
claim late that month.  The 
General Counsel presented testi-
mony from Vargas that Min had stated Echevarria™s role was 
like stabbing him in the back, because it betrayed their agree-
ment not to have meddling in work related affairs of others 
(e.g., ﬁstep[ping] forward on officers™ behalves. . . .ﬂ).  Min did 
not deny making such an utterance.  
However, Echevarria™s own credibility is weakened as it 
concerns fundamental facts touching this issue.  In a particu-larly rambling course of his cro
ss-examination, he described the 
belief he had formed after listening to a tape recording of Hil-
debrand™s testimony from th
e unemployment compensation 
hearing.  He characterized this as Hildebrand telling that ad-

ministrative law judge ﬁt
hat Gutierrez and I had 
conspired to lie in his report.ﬂ (Emphasis adde
d.)  However the word ﬁcon-
spiredﬂ, or some variation, does not appear in an unofficial 
transcript of Hildebrand™s EDD 
testimony  The passage appar-
ently influencing Echevarria™s opin
ion merely read, ﬁ . . . they 
[Gutierrez and Echevarria] tried to
 make a good situation out of 
a bad situation.ﬂ  The nature of
 this overstatement seriously 
reduces integrity of Echevarri
a™s testimony in general. 
The inferential basis for the General Counsel™s alternative the-
ory no. 2 that remains is thus
 little more than the timing of 
Smith™s log, and the intrinsic vali
dity of Copeland™s reasons for 
effecting a termination.  I consider the start of Smith™s log more 

than a coincidence, and find that it was done because Echevarria 
had just drawn attention to himself by leading off the EDD pro-
ceeding on Gutierrez™ claim.  However this does little to advance 
the General Counsel™s theory, for 
more significantly August was 
a period when the Respondent gave ample opportunity for 
Echevarria to again work if he chose.  It did so by notification 
procedures much the same as those used over his first 8 months 
as a part-time employee.  Notably, Echevarria testified that in a 
late August call he asked Smith what capacity was intended as 
between security officer and law 
enforcement.  When Smith told 
him it was security officer, Echevarria™s declination was couched 
only in terms of previously-made scheduling for work at EVC.  
This gives rise to uncertainty whether Echevarria was still limit-
ing himself to acceptance only of police officer work with the 
Respondent, particularly when he stressed the need for lengthy 
advance notice but without reaffirm
ing the priorities he had much 
earlier explained to Pope.   
I believe the most meaningful evidence as to Echevarria™s 
long period of absence from the Respondent is contained in the 

records of his work history at EVC from early May through late 
August 1995.  These records of dates, hours, and earnings show 
Echevarria was occupied on a nearly full-time basis at EVC 
throughout that summer.  He was, by then, also working occa-
sionally at Systems for Public 
Safety, leaving him truly disen-
gaged from Respondent.  While these facts may not have been 

known to Respondent as those 
months passed, Echevarria™s 
notification projecting the entire 
month of September as a per-sonal vacation left little reason for Respondent to officially 
retain him. 
Another recently decided case provi
des useful contrast to the 
circumstances here.  Fairlane Town Center
, 321 NLRB 105 
(1996), involved events affecting 
employees of a security force 
adjunct to corporate management and operation of a large 
shopping center.  An organization named Police Officers Asso-
ciation of Michigan undertook a typical union representation 

campaign among the approximately two dozen security officers 
employed at the large mall.  Th
e Board adopted a holding that 
supervisors viewed one discharged guard as ﬁpro-unionﬂ be-
cause of his ﬁcritical roleﬂ in the campaign, which motivated 
management to ﬁrid itself of the sole union organizer on the 
security guard staffﬂ when the opportunity to do so was pre-
sented.  A succinct application of 
Wright Line was made in 
terms of probative evidence.  By such standard the Board held 

that employer unlawfully dealt with the terminated security 
guard in ﬁtreating his refusal to continue working full time as a 
voluntary quit.ﬂ 321 NLRB at 109. 
With the absence of union activities engaged in by, or sus-
pected of, Echevarria, the faint significance of his presence to 
open Gutierrez™ EDD proceedings, and an understandable, al-
beit generalized, explanation by 
Copeland of why he chose not 
to keep this part-timer, I am also here not persuaded that the 
General Counsel has adequately proven a prima facie case.   
I so conclude after taking into account meritorious allega-
tions of independent 8(a)(1) vi
olations, as discussed below, 
which I do not see as related to 
the termination.  Should this 
view not be adopted in terms of
 making an analysis as to the 
first branch of Wright Line doctrine, I am also satisfied that the 
increasing difficulty in maintaining a full complement for 
FSLE branch coverage at Moffett Field, as Smith credibly testi-
fied was the problem, meant Respondent would have taken the 
same action against Echevarria even in the absence of his pro-
tected concerted activities. 
3.  Other alleged violations 
The consolidated complaint alleges that while awaiting start 
of the unemployment compensation appeal hearing on August 

1, Vargas reaffirmed to Gutierrez and Echevarrria that he had 
heard Min admonish Echevarria not to engage in any union 
activities as an employee of Re
spondent.  I have found that this 
was a statement made by Min 
in July 1994, and although re-
mote in time a year later believe, on balance, that Gutierrez and 
particularly Echevarria should 
have been insulated from the 
reminder that it was once spoken by this branch chief.  The 

personal friendship that Vargas 
had with Echevarria, and his 
seeming willingness to support Gu
tierrez, do not o
ffset the fact that as a statutory supervisor hi
s remarks are attributable to the 
Respondent.  I thus agree that 
sufficient support is present for 
this happening to be found as the 
violation alleged, and that a 
remedy is warranted. 
On August 3 Pope instructed his lieutenants to carry out a 
written poll among FSLE personnel.  Its purpose was to ascer-
tain whether in the past any were contacted by Gutierrez in 
reference to joining PORAC.  Rollinson had actually initiated 
 SECURITY U.S.A. 385such a poll, claimedly because the investigating Board agent so 
requested.  Of 29 listed personnel
, 25 made a reply to the ques-
tion. The General Counsel hinges the 8(a)(1) allegation in this re-
gard on Johnnie™s Poultry Co., 146 NLRB 770 (1964).  That 
case, among its other holdings, addr
essed the matter of an em-
ployer conducting employee interv
iews to ascertain facts for 
preparing a defense in the event complaint issued on charges 
being investigated.  The doctrine
 is reasonably a
pplicable when 
polling of employees is achieved 
by a written method, as with 

questionnaire format found violative in 
Forrest City Grocery 
Co., 306 NLRB 723, 729Œ730 (1992). 
The Respondent™s explanation of 
how this all came about is 
readily rejected.  Aside from Rollinson being in an occupation 

that should have dictated skep
ticism about the supposed re-
quest, it went forward even though Copeland did so basically 
under protest and thinking it was not right.  The attempt to foist 
blame for creating this poll on 
a Board agent is a highly dubi-
ous explanation, which I find to be intrinsically implausible.  
Cf. Adair Standish Corp
., 290 NLRB 317, 330Œ331 (1988).  
Here Respondent awkwardly and 
deliberately contravened all 
the safeguards attaching to such action as set forth and long 
applied from Johnnie™s Poultry
.  These are: 
 [T]he employer must communicat
e to the employee the pur-
pose of the questioning, assure him that no reprisal will take 
place, and obtain his participation on a voluntary basis . . . . 
146 NLRB at 775. 
 These factors frame an outer limit for ﬁpermissible inquiryﬂ of 
employees on the point involved.  Here the poll was abrupt, 
mandatory-seeming, and withou
t any accompanying statement 
of purpose.  I thus also find sufficient support present to show 
merit in this discrete allegation of the consolidated complaint. 
See 
Astro Printing Services
, 300 NLRB 1028, 1035Œ1036 
(1990). CONCLUSIONS OF 
LAW 1.  By its unlawful conduct de
scribed below, the Respondent 
has engaged in unfair labor practices affecting commerce 

within the meaning of Sectio
n 8(a)(1) and Section 2(6)  
and (7) of the Act. 
2.  By verbally acknowledging that it had conditioned the 
employment of a person on his agreement to refrain from en-

gaging in union activities the 
Respondent violated Section 
8(a)(1) of the Act. 
3.  By interrogating employees with a written poll of whether 
they had been contacted with reference to joining an association 

of police officers Respondent violated Section 8(a)(1) of the 
Act. 
4.  The Respondent has not otherwise violated the Act as al-
leged in the consolidated complaint. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirmative action designed to effectu-
ate the policies of the Act. 
Specifically, a recommended reme
dy of conventional notice 
posting shall be made, to inform employees of the Respon-
dent™s obligation to avoid intrusion on their rights under Sec-
tion 7 of the Act.  By this requirement, the dual purpose public 
interest of (1) advising employee
s that the Board has protected 
their rights, and (2) preventing or deterring future violations, 
will be clearly served. 
NLRB v. Hiney Printing Co
., 733 F.2d 
1170, 1171 (6th Cir. 1984).  
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
7 ORDER The Respondent, Security U.S.A., Mountain View, Califor-
nia, its officers, agents, successors, and assigns, shall 
1. Cease and desist from 
(a)  Verbally acknowledging that
 it had conditioned the em-
ployment of a person on his agre
ement to refrain from engaging 
in union activities. 
(b)  Interrogating employees w
ith a written poll of whether 
they had been contacted with reference to joining an association 
of police officers. 
(c)  In any like or related 
manner interfering with, restrain-
ing, or coercing employees in the exercise of the rights guaran-
teed them by Section 7 of the Act. 
2.  Take the following affirmative action necessary to effec-
tuate the policies of the Act. 
(a)  Within 14 days after service by the Region, post at its fa-
cility in Mountain View, Californ
ia, copies of the attached no-
tice marked ﬁAppendix.ﬂ8 Copies of the notice, on forms pro-
vided by the Regional Director for Region 32, after being 
signed by the Respondent™s author
ized representative, shall be 
posted by the Respondent immedi
ately upon receipt and main-
tained for 60 consecutive days in
 conspicuous places including all places where notices to employees are customarily posted.  

Reasonable steps shall be taken by the Respondent to ensure 
that the notices are not altered, defaced, or covered by any other 
material. 
(b)  Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
IT IS FURTHER ORDERED
 that the consolidated complaint is 
dismissed insofar as it alleges vi
olations of the Act not specifi-cally found. 
 APPENDIX NOTICE TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government 
 The National Labor Relations Board has found that we violated 
the National Labor Relations Act 
and has ordered us to post and 
abide by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
                                                          
 7 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
8 If this Order is enforced by a 
judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 386To bargain collectively through representatives of their 
own choice To act together for other mutual aid or protection 
To choose not to engage in any of these protected con-
certed activities. 
 WE WILL NOT
 verbally acknowledge that we had conditioned 
the employment of Javier Echevarria on his agreement to re-
frain from engaging in union activities. 
WE WILL NOT
 interrogate employees with a written poll of 
whether they had been contacte
d by David Gutierrez with ref-
erence to joining the Peace Officers Research Association of 
California (PORAC). 
WE WILL NOT
 in any like or related manner interfere with, re-
strain, or coerce you in the exercise of the rights guaranteed 
you by Section 7 of the Act. 
SECURITY U.S.A. 
 Sharon Chabon, Esq., 
for the General Counsel.
 Michael J. Reiser, Esq. (Rankin, Sproat & Pollack), 
of Oak-land, California, for the Respondent.
 William Sokol, Esq. (Van Bourg, Weinberg, Roger & 
Rosenfeld),  
of Oakland, California, for the Charging Par-
ties. SUPPLEMENTAL DECISION 
STATEMENT OF THE 
CASE MARY MILLER CRACRAFT, Administrative Law Judge. On 
April 29, 1997, Administrative 
Law Judge David G. Heilbrun issued a decision in this case finding inter alia that the Respon-
dent™s refusal to transfer Javi
er Echevarria from the position of 
part-time security officer to 
the higher position of law enforce-
ment officer on April 10, 1995,
1 did not result in the construc-tive discharge of Echevarria on April 25. Judge Heilbrun fur-

ther found that the subsequent termination of Echevarria on 
September 7 was not unlawful. By
 Order of January 20, 1998, a 
three-member panel of the Board remanded the proceeding to 
Associate Chief Administrative 
Law Judge William L. Schmidt for designation of an administrative law judge to resolve the 

issue of whether the Respondent™s refusal to transfer Echevarria 
on April 10 was unlawful.2 The Order remanding specifically requires that the designated administrative law judge utilize the 
framework set forth in 
Wright Line
3 in making this determina-
tion and further requires that factual findings, conclusions of 

law, and a recommended Order be 
set forth in the Supplemental Decision. By order of February 4, 1998, Associate Chief Ad-
ministrative Law Judge William L. Schmidt designated me to 
consider the case on remand. 
All parties were afforded full opportunity to appear, to intro-
duce relevant evidence, to examine and cross-examine wit-

nesses, and to argue the merits of their respective positions 
before Judge Heilbrun. On the entire record
4 and after consider-
                                                          
                                                           
1 All dates are in 1995 unless otherwise referenced. 
2 At the time of the remand, Judge Heilbrun had retired. 
3 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. 
denied 455 U.S. 989 (1982), approved in
 NLRB v. Transportation 
Management Corp., 
462 U.S. 393, 399Œ403 (1983). 
4 In making findings of fact, I have relied exclusively on the credibil-
ity determinations of Judge Heilbrun. 
ing the briefs filed by counsel for the General Counsel and for 

the Respondent,
5 I make the following 
FINDINGS OF FACT
 In May 1994, the Respondent assumed security responsibili-
ties at Moffett Field - NASA Ames Research Center, located in 
Mountain View, California. It employed 
uniformed security 
officers and uniformed law enforcement officers. Both classes 
of officers were required to co
mplete a Federal Arrest Author-
ity (FAA) course in order to carry fire arms in the course of 

their duties. Echevarria began wo
rking for the Respondent as a 
security officer in August 1994. 
He had been previously cau-
tioned by Chief of Police Min that he was not to engage in any 
union activities as an em
ployee of the Respondent.
6 Min told Lieutenant Vargas that he would move Echevarria to law en-
forcement with the next opening. 
Min also explained to Vargas 
that Echevarria would not be ab
le to do any unionizing at the 
Respondent™s facility.  
Due to a personal emergency, Ec
hevarria failed to complete 
the FAA course when it was given in August 1994. Accord-
ingly, he was assigned to work at building 227, the only un-
armed security guard work available for the Respondent, and 
was ineligible to work as a law enforcement officer until he 
completed the course. Moreover, in late March 1995, a NASA 
independent contractor barred 
Echevarria from his continuing 
assignment at building 227 beca
use of a dispute between the 
two. Respondent continued Eche
varria™s employment by keep-
ing Echevarria hidden, ﬁin the back 40.ﬂ 
On January 24, security officer Gutierrez encountered a 
young man at the facility™s main 
gate. A physical altercation 
ensued in which Gutierrez placed a choke hold on the young 
man, threw him down and handcu
ffed him. NightŒshift Lieu-
tenant Elliott instructed Gutierrez to prepare an incident report. 
Gutierrez received assistance 
from fellow security officer 
Echevarria. Judge Heilbrun speci
fically found, ﬁEchevarria™s 
assistance in preparation of Gutierrez™ incident report during 
the early morning hours of January 25 was protected concerted 
conduct under the Act.ﬂ (J
D(SF)Œ33Œ97 at 10:26-28). Upon 
reading the incident report, Elli
ott expressed concern about the 
legal justification for stopping
 and detaining the youth.  
Security officer Gutierrez™ acti
ons were subsequently fully 
investigated. Echevarria was qu
estioned extensively during the 
course of the 6-week investigation. As Judge Heilbrun found, 

ﬁ[Captain] Hildebrand attempted 
to bully Echevarria into con-
ceding that he had helped conceal a tape of the altercation [be-
tween Gutierrez and the youth]
.ﬂ (JD(SF)Œ33Œ97 at 13:29Œ31). 
However, Hildebrand subsequently discovered that Echevarria 
had only belatedly discovered the existence of such a tape and 
Respondent concluded that Eche
varria was truthful and credi-
ble, according to captain Hildebrand, the investigating officer, 
 5 On remand, the parties submitted th
eir briefs to Judge Heilbrun and 
their briefs on exception to the Board. 
6 During a preemployment conversation in July 1994, Echevarria 
told Min that a former supervisor 
might not express a favorable refer-
ence because Echevarria had intervened as president of the professional 
association at that place of employ
ment. Min responded that he did not 
want Echevarria to start or participate in a union at Moffett Field or 
bring any ﬁCesar Chavez bull shitﬂ to the facility. Judge Heilbrun spe-
cifically credited Echevarria™s test
imony regarding this conversation 
and discredited Min™s denial of u
ttering cautionary or threatening re-
marks to Echevarria about union activism. (JD(SF)Œ33Œ97 at 10:7Œ9 

and 10:13Œ1015.) 
 SECURITY U.S.A. 387or, as Echevarria recalled, was 
congratulated for his integrity. 
Gutierrez was discharged on March 14. 
In February, during the course of
 the Gutierrez investigation, 
Echevarria believed that he wa
s recommended for the position 
of investigator. Echevarria lear
ned that the position was can-
celed and asked Chief of Police Min about the situation. Min 
responded that Echevarria had, 
ﬁpissed some people off at Mof-fett Field police department.ﬂ Mi
n cautioned Echevarria that he 
would have to gain favor ther
e before he would receive the 
investigation position. Judge 
Heilbrun specifically credited 
Echevarria™s testimony that Min ﬁtermed those in charge as 
pissed off because Echevarria helped Gutierrez, and that in a 
remark separated by over a month,
 this had angered the admini-stration of his employer.ﬂ (JD(SF)Œ33Œ97 at 14:39Œ41.) 
Echevarria spoke frequently to 
Min, Pope, Vargas, and oth-ers about his desire to be transf
erred to law enforcement officer. 
He received, ﬁvarious assurances of advancement to higher 
paying police work.ﬂ (JD(SF)Œ33Œ97 at 13:19Œ20.) On April 
10, Respondent hired four full-time and one part-time law en-
forcement officers. On April 15, Echevarria and several of the 
newly hired officers took the FAA course. Echevarria success-
fully completed the FAA test, thus qualifying to carry a fire 
arm as part of his duties for Respondent. On his next workday, 
April 24, Echevarria, who unde
rstood that the FAA require-
ment was the last step to his becoming a law enforcement offi-
cer, requested his police uniform 
when he reported for duty. He 
was told that he would continue 
to work as a security officer.
7 In Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 
(1st Cir. 1981), cert. denied 455 U.S. 989 (1982), approved in
 NLRB v. Transportation Management Corp., 
462 U.S. 393, 399Œ403 (1983), the Board articulated
 the allocation and order 
of proof in cases involving 8(a)(1) or (3) violations which turn 
on employer motivation as follows
: First, the General Counsel must make a prima facie showing sufficient to support an infer-
ence that protected activity was a motivating factor in the em-
ployer™s decision. Upon making such a showing, the burden 

shifts to the employer to demonstrate that the same action 
would have taken place even in the absence of the protected 
activity. 
In Manno Electric, 321 NLRB 278, 280 fn. 12 (1996), the Board stated that it had traditionally described the General 
Counsel™s burden as that of establishing a prima facie case. Noting, however, that in 
Southwest Merchandising Corp. v. 
NLRB, 
53 F.3d 1334, 1340 fn. 8 (1995), the court suggested 
that the General Counsel™s burde
n might be more appropriately 
described as a burden of persua
sion, the Board concluded that 
the change did not represen
t a substantive change in 
Wright Line and restated that test as follows: ﬁthe General Counsel 
[must first] persuade that antiunion sentiment was a substantial 
or motivating factor in the challenged employer decision. The 
burden of persuasion then shifts to the employer to prove its 
affirmative defense that it w
ould have taken the same action 
even if the employees had not 
engaged in protected activity.ﬂ 
I find that the General Counsel has presented sufficient evi-
dence to support an inference that Echevarria™s protected con-
                                                          
                                                           
7 According to Echevarria, he spoke with Min on April 25. Min told 
Echevarria that Echevarria™s role in assisting Gutierrez affected 
Echevarria™s job situation. Min furthe
r stated that it was going to be 
awhile before Echevarria got the law enforcement position because 
Echevarria had angered the administra
tion at Moffett Field, the location 
at which Respondent provided secu
rity. Judge Heilbrun specifically 
discredited this portion of
 Echevarria™s testimony. 
certed conduct was a motivating fa
ctor in Respondent™s failure 
to transfer Echevarria from the position of security officer to 
the position of law enforcement officer. I rely specifically on 
Judge Heilbrun™s finding that Eche
varria engaged in protected 
concerted activity in assisting Gutierrez in preparation of the 
incident report
8 and his further finding that the report as 
submitted was influential in determining whether Gutierrez was 

disciplined. Further, I find th
at not only did the Respondent 
have knowledge of the actions of Echevarria but it had earlier 
voiced animosity toward Echevarria with regard to union ac-
tivities and acknowledged that there was animosity toward 
Echevarria because of his assistance to Gutierrez.  
The Respondent asserts that 
by function, organizational 
structure and necessary qualifica
tions, a security officer cannot 
be transferred to police officer
. I do not find this argument per-
suasive as the Respondent™s chief of police, Min, told lieutenant 
Vargas that Echevarria would be transferred at the first avail-
able opening.
9 Moreover, the Respondent argues that Echevar-
ria was not qualified for the law enforcement position. In 

agreement with Judge Heilbrun, I find that Echevarria™s train-
ing, experience, and completion of police academy adequately 
qualified him for the position. In addition, the Respondent notes 
that Echevarria never filed a formal application for the position 
of police officer. I agree with J
udge Heilbrun™s dismissal of this 
argument: The Respondent was on notice that Echevarria 

wanted promotion to the law en
forcement position and there is 
no evidence that he was ever instructed to submit a second 

employment application. Echeva
rria applied originally for the 
position of federal police officer; Echevarria expressed, ﬁa nag-

ging drumfire of dissatisfactionﬂ10 regarding failure to attain the 
law enforcement position.  
Finally, Respondent notes that
 it certainly had ample oppor-
tunity to dismiss Echevarria when
 the dispute arose at building 
227 in late March and there was absolutely no other unarmed 
security guard or law enforcement officer position available. 
However, rather than dismiss 
Echevarria at that point, Respon-dent hid him in ﬁthe back 40,
ﬂ as Min described it. Although 
failure to discharge Echevarria in late March evidences some 

leniency toward Echevarria, it does not counter the failure to 
transfer it appears that Min was willing to allow Echevarria to 
continue working as a security officer as long as he remained 
out of sight. However, the evidence also clearly indicates that 
Min understood that the admini
stration at Moffett Field was 
 8 The Respondent contended that Ec
hevarria™s limited role in assist-
ing Gutierrez was part of his daily work and not protected concerted 
activity. Judge Heilbrun found that Echevarria™s assistance to Gutierrez 
was concerted activity regarding 
Gutierrez™ employment and, thus, 
protected under the Act. See, e.g., 
Chromalloy American Corp., 
263 
NLRB 244 (1982) (relying in part on 
Illinois Bell Telephone Co., 
251 
NLRB 932 (1980), and holding that a re
quest for assistance regarding a 
potential disciplinary action from a fellow employee is grounded in 

Sec. 7); Yellow Freight Systems., 
297 NLRB 322, 326 (1989) (assisting 
another employee in filing sexual ha
rassment charge is protected con-
certed activity). 
9 As Judge Heilbrun found, Min did not have actual authority to hire 
or fire. This was exclusively the province of Project Manager Cope-
land. However, Min effectively r
ecommended hiring of Echevarria and, 
according to Copeland, he acceded to
 Min™s assessment of Echevarria 
on several occasions when he had mi
sgivings about Echevarria. In any 
event, Min™s statements adequately
 demonstrate that Echevarria was 
not transferred due to the animosity 
toward Echevarria™s assistance of 
Gutierrez. 
10 JD(SF)Œ33Œ97 at 12:9. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 388angry at Echevarria for his assist
ance of Gutierrez; i.e., for his 
protected, concerted activity. Gi
ven the assurances made to 
Echevarria regarding transfer to the law enforcement position 
and Echevarria™s successful co
mpletion of the FAA require-
ment, the fact that he could have been fired in late March, prior 
to his FAA certification, is of little relevance. I conclude, there-
fore, that the Respondent would 
not have taken the same action 
(failure to transfer) in the absence of Echevarria™s protected, 
concerted activity. 
CONCLUSION OF LAW By failing to transfer Javier Echevarria from the position of 
security guard to the position of law enforcement officer on 
April 10, 1995, the Respondent has engaged in unfair labor 
practices affecting commerce within the meaning of Section 
8(a)(1) and Section 2(6)
 and (7) of the Act. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirmative action designed to effectu-
ate the policies of the Act. Specifically, in light of Judge Heil-
brun™s finding that the Respondent did not violate the Act in 
terminating Echevarria™s em
ployment in September.
11  The 
Respondent must make Echevarria
 whole for any loss of earn-
ings and other benefits, computed on a quarterly basis from 
April 10, 1995, the date of failure to transfer him, until Sep-
tember 7, 1995, the date of his 
termination, less any net interim 
earnings, as prescribed in 
F. W. Woolworth Co., 
90 NLRB 289 (1950), plus interest as computed in New Horizons for the Re-
tarded, 283 NLRB 1173 (1987). 
On these findings of fact and conclusion of law and on the 
entire record, I issue the following recommended
12  ORDER13 The Respondent, Security U.S.A., Mountain View, Califor-
nia, its officers, agents, successors, and assigns, shall  
1.  Cease and desist from  
(a)  Verbally acknowledging that
 it had conditioned the em-
ployment of a person on his agre
ement to refrain from engaging 
in union activities. 
(b)  Interrogating employees w
ith a written poll of whether 
they had been contacted with reference to joining an association 
of police officers. 
                                                          
                                                           
11 The General Counsel has abandoned its theory that Echevarria was 
constructively discharged. See G.C. Br. in Support of Exceptions at 6 
and the General Counsel™s reply to
 Respondent™s opposition at 2Œ3, fn. 
3. 
12 If no exceptions are filed as provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the 
findings, conclusion, and recom-
mended Order shall, as provided in Sec. 102.48 of the Rules, be 

adopted by the Board and all objections to them shall be deemed 
waived for all purposes. 
13 This recommended Order incorporat
es the Order set forth in Judge 
Heilbrun™s decision as well as the further violation found herein. The 
appendix which follows similarly incorporates Judge Heilbrun™s ap-
pendix. 
(c)  Failing to transfer Javier Echevarria from the position of 
security guard to the position of law enforcement officer be-
cause of his protected, concerted activity. 
(d)  In any like or related manner interfering with, restrain-
ing, or coercing employees in the exercise of the rights guaran-
teed them by Section 7 of the Act. 
2.  Take the following affirmative action necessary to effec-
tuate the policies of the Act. 
(a)  Make Javier Echevarria whole for any loss of earnings 
and other benefits suffered as a 
result of the discrimination 
against him, in the manner set forth in the remedy section of the 
decision. 
(b)  Preserve and, within 14 days of a request, make avail-
able to the Board or its agents for examination and copying, all 
payroll records, social security payment records, timecards, 
personnel records and reports, and all other records necessary 
to analyze the amount of backpa
y due under the terms of this 
Order. (c)  Within 14 days after service by the Region, post at its fa-
cility in Mountain View, Californ
ia, copies of the attached no-
tice marked ﬁAppendix.ﬂ14 Copies of the notice, on forms pro-
vided by the Regional Director for Region 32, after being 
signed by the Respondent™s author
ized representative, shall be 
posted by the Respondent immedi
ately upon receipt and main-
tained for 60 consecutive days in
 conspicuous places including all places where notices to employees are customarily posted. 
Reasonable steps shall be taken by the Respondent to ensure 
that the notices are not altered, defaced, or covered by any other 
material. In the event that, during the pendency of these pro-
ceedings, the Respondent has gone out of business or closed the 
facility involved in these pr
oceedings, the Respondent shall 
duplicate and mail, at its own expe
nse, a copy of the notice to 

all current employees and former employees employed by the 
Respondent at any time since April 10, 1995. 
(d)  Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 

on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
IT IS FURTHER ORDERED
 that the consolidated complaint is 
dismissed insofar as it alleges vi
olations of the Act not specifi-cally found. 
  14  If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 